                   Case 19-11292-KG           Doc 930       Filed 11/29/19         Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
INSYS THERAPEUTICS, INC., et al.,                            : Case No. 19-11292 (KG)
                                                             :
                  Debtors. 1                                 : (Jointly Administered)
                                                             :
                                                             : Re: D.I. 612, 613, 892, 893, 928 & 929
                                                             :
------------------------------------------------------------ x

                  NOTICE OF FILING OF BLACKLINES OF
    SECOND AMENDED PLAN AND SECOND AMENDED DISCLOSURE STATEMENT

         PLEASE TAKE NOTICE that, on September 17, 2019, Insys Therapeutics, Inc. and its

affiliated debtors in the above-captioned chapter 11 cases, as debtors and debtors in possession

(collectively, the “Debtors”), filed the Amended Joint Chapter 11 Plan of Liquidation of Insys

Therapeutics, Inc. and Its Affiliated Debtors [D.I. 612] (the “Initial Plan”) and the Disclosure

Statement for Amended Joint Chapter 11 Plan of Liquidation Proposed By Insys Therapeutics,

Inc. and Its Affiliated Debtors [D.I. 613] (the “Initial Disclosure Statement”) with the United

States Bankruptcy Court for the District of Delaware (the “Court”).

         PLEASE TAKE FURTHER NOTICE that, on November 14, 2019, the Debtors filed

an amended Initial Plan [D.I. 892] (the “Amended Plan”) and (ii) a disclosure statement for the

Amended Plan [D.I. 893] (the “Amended Disclosure Statement”).

         PLEASE TAKE FURTHER NOTICE that, contemporaneously herewith, the Debtors

filed a (i) revised Amended Plan [D.I. 928] (as may be further amended, supplemented, or

otherwise modified, the “Second Amended Plan”) and (ii) a revised disclosure statement for the

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 South Benson Lane, Chandler, Arizona 85224.



RLF1 22479696v.1
                   Case 19-11292-KG   Doc 930      Filed 11/29/19    Page 2 of 3



Second Amended Plan [D.I. 929] (as may be further amended, supplemented, or otherwise

modified, the “Second Amended Disclosure Statement”).

         PLEASE TAKE FURTHER NOTICE that, for the convenience of the Court and all

parties in interest, a blackline comparison of the Second Amended Plan marked against the

Amended Plan is attached hereto as Exhibit 1 and a blackline comparison of the Second

Amended Disclosure Statement marked against the Amended Disclosure Statement is attached

hereto as Exhibit 2.

         PLEASE TAKE FURTHER NOTICE that a hearing to consider, among other things,

approval of the Second Amended Disclosure Statement is scheduled for December 4, 2019 at

9:00 a.m. (Eastern Time) before The Honorable Kevin Gross, United States Bankruptcy Judge

for the District of Delaware, at the Court, 824 N. Market Street, 6th Floor, Courtroom No. 3,

Wilmington, Delaware 19801 (the “Disclosure Statement Hearing”).

         PLEASE TAKE FURTHER NOTICE that the Second Amended Disclosure Statement

and Second Amended Plan remain subject to continuing negotiations and review by the Debtors

and all other parties-in-interest. The Debtors reserve all rights to amend, modify, or supplement

the Second Amended Disclosure Statement and Second Amended Plan. To the extent that the

Debtors make further revisions to the Second Amended Disclosure Statement or Second

Amended Plan prior to the Disclosure Statement Hearing, the Debtors will file or present further

blacklined copies of such revised documents to the Court prior to or at the Disclosure Statement

Hearing.




                                               2
RLF1 22479696v.1
                   Case 19-11292-KG   Doc 930    Filed 11/29/19   Page 3 of 3



Dated: November 29, 2019
       Wilmington, Delaware
                                         /s/ Christopher M. De Lillo
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Amanda R. Steele (No. 5530)
                                         Zachary I. Shapiro (No. 5103)
                                         Christopher M. De Lillo (No. 6355)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Brenda L. Funk (admitted pro hac vice)
                                         Olga F. Peshko (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for the Debtors and Debtors in
                                         Possession




                                             3
RLF1 22479696v.1
